DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The inventor or joint inventor should note that the instant invention is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 18 and 20-26 are pending in the instant invention.  According to the Amendments to the Claims, filed July 12, 2021, claims 18, 21-24 and 26 were amended and claims 1-17, 19 and 27 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/933,889, filed March 23, 2018 and now US 10,543,212, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/476,970, filed March 27, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes claims 18 and 20-26, drawn to a method for the prophylaxis or treatment of a cardiac disease in a mammal, which comprises administering… a substituted amine according to the formula (I), shown to the right above.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 30, 2020, or the Final Rejection, mailed on April 2, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 12, 2021.
	Thus, a third Office action and prosecution on the merits of claims 18 and 20-26 is contained within.

Reasons for Allowance

	Claims 18 and 20-26 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for the prophylaxis or treatment of a cardiac disease in a mammal, as recited in claim 18.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the mammal in need thereof a therapeutically effective amount of a substituted amine according to the formula (I).  This methodical step is present in the method for the prophylaxis or treatment of a cardiac disease in a mammal, as recited in claim 18.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 18, the text of lines 1-2:
A method for the prophylaxis or treatment of a cardiac disease in a mammal, which comprises administering to the mammal in need thereof a therapeutically effective amount of a compound according to formula (I):

	has been deleted and replaced with the following:
---“A method for the prophylaxis or treatment of a cardiac disease in a mammal, which comprises administering to the mammal in need thereof a therapeutically effective amount of a compound represented by the formula (I):”---

	In claim 18, the text of the last four lines:
or a pharmaceutically acceptable salt thereof, wherein the cardiac disease is selected from the group consisting of catecholaminergic polymorphic ventricular tachycardia, postoperative atrial fibrillation, heart failure, and fatal arrhythmia.

	has been deleted and replaced with the following:
---“	or a pharmaceutically acceptable salt thereof;

	wherein the cardiac disease is selected from the group consisting of catecholaminergic polymorphic ventricular tachycardia, postoperative atrial fibrillation, heart failure, and fatal arrhythmia.”---

	In claim 21, the text of lines 1-2:
The method according to claim 18, wherein the compound is selected from the group consisting of;

	has been deleted and replaced with the following:
---“The method according to claim 18, wherein the compound is selected from the group consisting of:”---


	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 22, wherein the concomitant drug is selected from the group consisting of an alglucosidase inhibitor, an angiotensin converting enzyme inhibitor, an angiotensin II receptor antagonist, an angiotensin II receptor antagonist/neutral endopeptidase inhibitor combination agent, an antiarrhythmic drug, an anticoagulant, an antiobesity drug, a -receptor antagonist, a biguanide, a calcium antagonist, a calcium channel blocker, a diuretic, a digitalis preparation, glucagon, a glucosidase inhibitor, insulin, an insulin sensitizer, a phosphodiesterase inhibitor, a potassium channel blocker, a sodium-glucose transport protein 2 inhibitor, a sulfonylurea, and a therapeutic drug for diabetic complications.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Hannah L. Peters (Reg. No. 76,556) on July 13, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624